Citation Nr: 0335947	
Decision Date: 12/19/03    Archive Date: 12/24/03

DOCKET NO.  02-20 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD), based an initial grant of 
service connection.  

2.  Entitlement to a rating in excess of 10 percent for post 
traumatic arthritis of the left knee, based on an initial 
grant of service connection.  

3.  Entitlement to a rating in excess of 10 percent for post 
traumatic arthritis of the right knee, based on an initial 
grant of service connection.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel
INTRODUCTION

The veteran had active military service from September 1969 
to April 1972.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  In that determination, the RO granted service 
connection for PTSD and post traumatic arthritis of the left 
and right knee.  A 30 percent disability evaluation was 
assigned for PTSD and 10 percent disability evaluations were 
assigned for each knee.  

The veteran disagreed with the assignment of the initial 
disability evaluations for the disabilities.  Thus, the 
appeal is limited to the issues on the cover page of this 
decision.  Because the veteran has disagreed with the initial 
ratings assigned for these disabilities, the Board has 
recharacterized the issues as they appear on the cover page 
of this decision.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  Inasmuch as the veteran is presumed to seek the 
maximum available benefit for a disability, and higher 
evaluation is available for his PTSD, post traumatic aright 
of the right and left knees, his claim for a higher 
evaluation remains viable on appeal.  Id; AB v. Brown, 6 Vet. 
App. 35, 38 (1993).

In November 2002, the veteran claimed that his overall 
ratings should be 100 percent.  This claim is referred to the 
RO for additional development.  

The claims for an increased rating for the service connected 
right and left knee disabilities will be addressed in the 
remand portion of this decision.   


FINDING OF FACT

The veteran's PTSD is manifested by difficult sleeping, 
changes in mood, a constricted affect, and Global Assessment 
of Functioning (GAF) score of 60.  




CONCLUSION OF LAW

The criteria for the assignment of a disability evaluation in 
excess of 30 percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9411 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002), 
prescribed VA's duties of notice and assistance to claimants 
for VA benefits.  VA has promulgated regulations implementing 
the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)) 
(2003).

VA must provide forms necessary to prosecute a claim for VA 
benefits.  38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. § 
3.150(a) (2003).  There is no specific claim form required in 
order to claim entitlement to a higher disability evaluation, 
and there is no issue as to provision of necessary form for 
that benefit.  

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and must inform him what 
information and evidence, if any, he is to provide and what 
information and evidence, if any, VA will provide.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In a letter dated in January 2002, VA informed the veteran of 
his and VA's duties and responsibilities in the development 
of his claim.  VA informed the veteran that its 
responsibility was to assist the veteran in developing his 
claim and that it would attempt to obtain such things as 
medical records, employment records, or records from other 
Federal agencies.  VA informed the veteran that it had 
requested copies of his claimed treatment records from the VA 
Medical Center (VAMC) in Birmingham and copies of his service 
medical records and separation documents from his service 
department.  A progress note print dated in January 2002 
reflects that there is no record of the veteran having been 
treated at the Birmingham or Montgomery VAMC system.  

As to the veteran's responsibilities, he was instructed in 
January 2002 to provide enough information about records 
relevant to his claims so that VA could request them from the 
person or agency that had them.  Specifically, the veteran 
was requested to provide the name of the person, agency, or 
company with records relevant to his claim, to provide the 
address of the person or organization, and to provide the 
approximate time frame covered by the records and the 
condition for which he was treated.  

VA has discharged its duty to notify the veteran of the 
evidence and information necessary to substantiate his claim 
and of the respective responsibilities of the veteran and VA 
in obtaining evidence.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private medical 
records and those possessed by VA and other Federal agencies) 
that the claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  38 U.S.C.A. § 5103A(b) 
and (c) (West 2002); 38 C.F.R. § 3.159(c)(1-3) (2003).  VA 
medical records pertinent to this matter have been obtained 
and associated with the claims file.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  VA afforded the veteran a PTSD examination in April 
2002.  The examination report contains adequate clinical 
findings pertinent to the claim at issue.

There is no indication in the claims file that evidence 
exists that VA did not seek or that VA sought unsuccessfully.  
Consequently, this case does not trigger VA's duty to notify 
the veteran of a failure to obtain evidence from any source.  
38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)).

There are no areas in which further development is required 
or would be helpful.  The RO has notified the veteran of the 
requirements of the VCAA, and such requirements as apply have 
been substantially met by the RO.  While the RO has not 
notified the veteran of the implementing regulations, the 
regulations provide no substantive rights beyond those 
provided by the VCAA, and the Board's discussion of those 
regulations is not prejudicial to the veteran.  Furthermore, 
the Board's 
decision herein is substantially favorable to the veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993) (when the Board 
addresses in its decision a question that had not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument on that question and an opportunity to submit 
such evidence and argument and to address that question at a 
hearing, and, if not, whether the claimant has been 
prejudiced thereby).

II.	PTSD

The veteran served during the Vietnam Theatre of Operations.  
His awards and decorations include the Combat Infantryman's 
Badge.  

Service medical records are negative for complaints, 
findings, or diagnosis of a psychiatric disorder.  

The veteran asserted in his claim for service connection for 
PTSD that he had combat related stressors and developed PTSD 
as result thereof.  In that the record establishes that the 
veteran was engaged in combat, the veteran's lay testimony 
regarding claimed combat-related stressors are accepted as 
conclusive as to their actual occurrence."  Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993). 

In July 2002, the RO granted service connection for PTSD.  


Analysis

The Court has held that there is a distinction between a 
claim based on disagreement with the original rating awarded 
and a claim for an increased rating.  Fenderson v. West, 12 
Vet. App. 119 (1999).  The distinction may be important in 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous and in 
determining whether the veteran has been provided an 
appropriate SOC.  Fenderson, 12 Vet. App. at 126.  With an 
initial rating, the RO can assign separate disability ratings 
for separate periods of time based on the facts found.  Id.  
With an increased rating claim, "the present level of 
disability is of primary importance."  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  This distinction between 
disagreement with the original rating awarded and a claim for 
an increased rating is important in terms of VA adjudicative 
actions.  See Fenderson, 12 Vet. App. 119.

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the 
appellant's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1, 4.2 (2003).  For a claim where the 
appellant has disagreed with the original rating assigned for 
a service-connected disability, it is necessary to determine 
whether he has at any time since his original claim met the 
requirements for a higher disability rating.  See Fenderson, 
12 Vet. App. 119.  It is also necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2 (2003), and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. § 4.3 (2003).  If there is a 
question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2003).  

In Fenderson, the Court held that "staged" ratings could be 
assigned for separate periods of time based on facts found.  
Nevertheless, where the veteran files a claim for service 
connection for a disability incurred in service, the degree 
of disability that is contemporaneous with the claim shall be 
considered in assigning the initial disability rating and not 
the degree of disability manifested in service many years 
earlier.  Moreover, unlike awards for increased disability 
ratings, there is no mechanism for awarding an initial 
disability rating earlier than the effective date of the 
award for service connection for that disability.  Cf. 38 
C.F.R. §§ 3.157; 3.400(o)(2) (2003).  In this case, the RO 
assigned a 30 percent  rating from the date service 
connection was granted; therefore, a staged rating is not for 
application.  

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied, if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  

When evaluating a mental disorder, the rating agency 
considers the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during the periods of 
remission.  An evaluation is assigned based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
The rating agency will consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment.  38 C.F.R. § 4.126 (2003).  

The veteran's PTSD is evaluated under 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2003).  Under that code:

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods 
of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often) 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events will be 
rated as 30 percent disabling.  

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships will be rated 
as 50 percent disabling.  

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due 
to symptoms such as: suicidal ideation; obsessional 
rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with 
periods of violence); spatial disorientation; 
neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and 
inability to establish and maintain effective 
relationships will be rated as 70 percent disabling.  

Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own 
occupation, or own name will be rated as 100 
percent disabling.  38 C.F.R. Part 4, § 4.130, 
Diagnostic Code 9411 (2003).

The veteran asserts that he is entitled to a disability in 
excess of the initially assigned 30 percent rating for his 
PTSD.  In assigning the 30 percent rating, the RO relied on 
the report of a VA examination dated in April 2002, the only 
medical evidence of record pertaining to the veteran's claim.  
The Board notes that the veteran's representative claims that 
this matter should be remanded for another VA examination 
because the examiner in April 2002 did not review the 
veteran's claims file prior to rendering his findings.  As 
noted above, the veteran's claims file contains no medical 
history that would warrant a review.  There are no service or 
other post service medical records (other than the April 2002 
examination) relevant to the veteran's claim, and the 
veteran's stressors were accepted as true since the veteran 
is a combat veteran.  Therefore, to remand the claim would 
warrant no useful purpose.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).   

Having reviewed the record the Board finds that the 
assignment of a higher disability evaluation is not 
warranted. At the April 2002 examination, the veteran 
reported that he served in Vietnam for eleven months and that 
he experienced many stressful events-which included seeing 
friends killed.  The veteran indicated that he avoids crowds, 
that noises make him jumpy, that he avoids war movies, that 
he avoids talking about his Vietnam experiences, that he 
feels anxious and nervous, that he has difficulty sleeping, 
that that he wakes up at night in cold sweats.  He reported 
that his heart rate goes up when he feels panicky.  The 
veteran indicated that he had a bad experience in Germany of 
which he also has flashbacks and sleeping problems.  The 
veteran reported that he has never seen a psychiatrist and 
denied having suicidal or homicidal ideations.  He also 
denied hearing voices and seeing things.  

As to his social life, the veteran lives with his sister and 
has been separated from his spouse for five years after a 25-
year marriage.  He has a son and a Bachelor of Science degree 
in Business Education.  The veteran has been employed as a 
clerk since 1976.  

On the mental status examination, the veteran's mood was 
changeable and that his affect was constricted.  His speech 
was a regular rate and rhythm.  His memory was fair; his 
psychomotor function was within normal limits.  There were no 
auditory or visual hallucinations, no delusions, and no 
suicidal or homicidal ideations.  There were no obsessions, 
no compulsions, no loosening of associations, no flight of 
ideas, no tangentially, no circumstantiality; and no thought 
blocking.  The veteran's insight and judgment were fair.  The 
Axis I diagnosis was PTSD, moderate severity.  A global 
assessment of functioning (GAF) score of 60 was assigned.  
The GAF score is a scaled rating reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness."  See the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994) (DSM-IV); see also 
Carpenter v. Brown, 8 Vet. App. 240 (1995).

The Board finds that the pathology associated with the 
veteran's PTSD are adequately contemplated by the current 
assigned 30 percent disability rating.  

In reaching this determination, the Board recognizes that the 
veteran's GAF score of 60 is indicative of a moderate 
disability.  See Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, Washington, DC, American 
Psychiatric Association, 1994.  In addition, the examiner 
assessed the veteran's PTSD as moderately severe.  However, 
these determinations are not supported by the clinical 
findings in this case.  VA regulations require that 
evaluations for mental disorders be based on all the evidence 
of record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  See 
38 C.F.R. § 4.126 (a) (2003).  

The evidence shows that the veteran currently works and has 
worked at the same position since 1976.  There is no 
indication of occupational impairment or reduced productivity 
in the record.  Symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech have 
not been reported.  Although the veteran reported that 
crowded places and noises make him jumpy and that his heart 
rate increases when he feels panicky, panic attack have 
neither been reported nor shown to occur once a week or more.  
While a 60 GAF score indicated moderate symptoms like flat 
affect, circumstantial speech, and occasional panic attacks, 
these symptoms were not described by either the veteran or 
the examiner.  Additionally, moderate difficulty in social 
and occupational functioning (e.g., few friends and conflicts 
with peers and co-workers) has not been described or alleged.  

The veteran's representative has argued that a remand is 
necessary because the VA examiner did not address whether the 
veteran had difficulty in establishing and maintaining 
effective work and social relationships.  In response, the 
Board notes that the examiner did report that the veteran had 
continued to work since 1976 and had lived with his sister 
for five years.  This evidence does not imply difficulty in 
establishing and maintaining effective work and social 
relationships; rather it demonstrates some consistency in the 
veteran's life.  No evidence to the contrary has been 
submitted.  

The specified factors for each incremental psychiatric rating 
are not requirements for a particular rating but are examples 
providing guidance as to the type and degree of severity, or 
their effects on social and work situations.  Thus, any 
analysis should not be limited solely to whether the symptoms 
listed in the rating scheme are exhibited; rather, 
consideration must be given to factors outside the specific 
rating criteria in determining the level of occupational and 
social impairment.  See Mauerhan v. Principi, 16 Vet. App. 
436, 442 (2002).

In the Mauerhan case, the court rejected the argument "that 
the DSM-IV criteria should be the exclusive basis in the 
schedule governing ratings for PTSD."  See Mauerhan, 16 Vet. 
App. at 443.  Rather, distinctive PTSD symptoms in the DSM-IV 
are used to diagnosis PTSD rather than evaluate the degree of 
disability resulting from the condition.  Although certain 
symptoms must be present in order to establish the diagnosis 
of PTSD, as with other conditions, it is not the symptoms but 
their effects that determines the level of impairment.  Id.  

Based upon the reported medical symptoms and complaints, the 
reported GAF score, and the diagnosis reported in the VA 
examination of April 2002, it is the opinion of the Board 
that the evidence does not establish that the veteran's 
social relations and employment abilities are so impaired as 
to meet the criteria for the next higher disability 
evaluation.  The veteran's PTSD does not more nearly 
approximate or meet the criteria for the next highest 
disability evaluation of 50 percent under Diagnostic Code 
9411.  

For all the foregoing reasons, the claim for a higher 
evaluation for the veteran's service-connected disability is 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit of doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55057 (1991).  


ORDER

An increased rating for PTSD is denied.  

REMAND

The veteran asserts that the symptoms associated with his 
left and right knee disabilities are more disabling than 
currently evaluated.  

The veteran's bilateral knee disability is rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2003), which 
pertains to limitation of flexion of the knee.  The United 
States Court of Veterans Appeals has held that when a 
diagnostic code is predicated on loss of motion, the 
provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must be also 
be considered, and that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain on use or due to flare-ups, 
excess fatigability, weakened movement, incoordination, or 
pain on movement.  See Johnson v. Brown, 9 Vet. App. 7 
(1996); Deluca v. Brown, 8 Vet. App. 202, 207-208 (1995)

In that connection, the most recent VA examination dated in 
March 2002 of the veteran's knees in not adequate for rating 
purposes.  At that examination, the veteran complained of 
chronic bilateral knee problems including pain, weakness, 
stiffness, swelling, and fatigability.  Although the examiner 
provided the range of motion the veteran's knees, he did not 
address whether or not the veteran demonstrated other 
manifestations of functional loss including weakness, excess 
fatigability, and incoordination as prescribed by 38 C.F.R. 
§§ 4.40 and 4.45 (2003).  See Deluca v. Brown, 8 Vet. App. 
202, 207-208 (1995).  Therefore, another VA examination is 
warranted.  38 C.F.R. § 3.326 (2003).  

In addition, the examiner provided answers to questions in 
the examination report to which the  Board does not have 
access.  

Accordingly, the case is remanded to the RO for the 
following:  

1.  The RO should make arrangements with the 
appropriate VA medical facility for the veteran 
to be afforded an orthopedic examination to 
determine the severity of the veteran's bilateral 
knee disability.  Send the claims folder to the 
examiner for review.  All symtomatology should be 
described in detail.  A copy of or a complete 
description the examination criteria should be 
provided.  All indicated studies, including X-
rays, must be performed.  The examiner should 
comment on the following:  

a.	 The examiner should indicate whether 
recurrent subluxation or instability is 
shown, and, if shown, the degree in terms 
of slight, moderate, or severe.  

b.	 The examiner should provide range of 
motion measurements (using a goniometer) of 
the knees.  The examiner is requested to 
provide a definition, in degrees, of " 
normal" knee motion, and provide an 
opinion as to the severity of the any 
evidenced motion limitation in the veteran.  

c.	The examiner must perform tests of joint 
movement against varying resistance of the 
lumbar spine.  The extent of any 
incoordination, weakened motion and excess 
fatigability on use must be described by 
the examiner.  

d.	The examiner must identify any objective 
evidence of pain or functional loss due to 
pain of the knees.  

e.	The examiner must express an opinion 
concerning whether there would be 
additional limits on functional ability 
during flare-ups (if the veteran describes 
flare-ups), and, if feasible, expresss this 
in terms of additional degrees of 
limitation of motion during flare-ups.  If 
this is not feasible, the examiner should 
so state.  The examiner should also provide 
an opinion concerning the impact of the 
service-connected right on the veteran's 
ability to work.  The rationale for all 
opinions expressed should be explained.

2.  Thereafter, the RO should review the claims file 
and ensure that all necessary notice and development 
has been undertaken.  If any development is 
incomplete, undertake appropriate corrective action.  
Stegall v. West, 11 Vet. App. 268 (1998).  

3.  Then, the RO should then readjudicate the claim 
of entitlement to increased ratings for 
posttraumatic arthritis of the left and right knee.  

4.  If the benefits sought remain denied, the 
veteran and his representative should be furnished 
an appropriate supplemental statement of the case 
and given the opportunity to respond.  Thereafter, 
the case should be returned to Board for further 
appellate consideration, if appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



